IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1504
                            Filed December 9, 2015


JOACHIM SIEGFRIED FUHRMANN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Mark J.

Eveloff, Judge.



      Joachim Fuhrmann appeals the district court’s summary dismissal of his

third application for postconviction relief. AFFIRMED.




      Marti D. Nerenstone, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Alexandra Link, Assistant

Attorney General, for appellee State.




      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                         2


VAITHESWARAN, Judge.

       An application for postconviction relief “must be filed within three years

from the date the conviction or decision is final or, in the event of an appeal, from

the date the writ of procedendo is issued,” unless the application raises “a ground

of fact or law that could not have been raised within the applicable time period.”

See Iowa Code § 822.3 (2013). Joachim Fuhrmann’s judgment and sentences

for first-degree murder, robbery with aggravation, and assault with intent to

commit murder became final in 1977. See State v. Fuhrmann, 257 N.W.2d 619,

621-22 (Iowa 1977).

       Thirty-six years later, Fuhrmann applied for postconviction relief, asserting

defects in the 1975 trial information. This was his third application. The first was

dismissed as untimely. See Fuhrmann v. State, 433 N.W.2d 720, 721-22 (Iowa

1988). Fuhrmann voluntarily dismissed the second.

       The State moved for summary dismissal of the third application on the

ground it was time-barred. The district court granted the motion. After citing the

lengthy lapse of time, the court addressed the exception to the time bar:

               [T]he Applicant’s claims regarding the trial information are
       not “the type of ground of fact or law that could not be raised within
       the applicable time period for postconviction-relief applications.”
       The Applicant clearly would have known at the time of the
       underlying criminal proceeding if the trial information was not
       sufficiently specific to apprise him of the crime charged in order to
       permit him to prepare a defense. The Applicant has not shown that
       this claim could not have been raised in his earlier postconviction
       actions . . . .
               Any claim of ineffective assistance of defense counsel which
       the Applicant may raise based upon defects related to the Trial
       Information is also time barred under section 822.3. The Applicant
       has not shown any reason why his application is not subject to the
       statute of limitations.
                                         3


(Citations omitted.)

       Fuhrmann moved to amend, enlarge, and reconsider the decision. In his

view, his challenge to the trial information implicated the district court’s subject

matter jurisdiction, which may be raised at any time. See DeVoss v. State, 648
N.W.2d 56, 62 (Iowa 2002). The district court found the argument unpersuasive.

Subject matter jurisdiction, the court explained, implicates the power of the court

to hear and determine certain classes of cases such as criminal matters.

Fuhrmann’s attack went to the court’s authority to proceed in his particular case,

authority the court could exercise absent a timely objection. See Frasier v. State,

No. 12-1957, 2014 WL 69671, at *3 (Iowa Ct. App. Jan. 9, 2014). Because

Fuhrmann’s objections to the trial information were untimely, the court reaffirmed

its summary dismissal of the postconviction-relief application.

       On appeal, Fuhrmann raises several grounds for reversal, none of which

directly confront the district court’s reliance on the statutory time bar. We see no

reason to address those arguments. Like the district court, we conclude the

application was untimely and Fuhrmann’s challenge to the trial information was

not the type of challenge that would fall within the exception to the time bar. See

Gonzalez v. State, No. 11-0684, 2013 WL 263356, at *2 (Iowa Ct. App. Jan. 24,

2013); see also Cannon v. State, No. 13-1661, 2015 WL 5278916, at *1 (Iowa Ct.

App. Sept. 10, 2015).

       The district court did not err in summarily dismissing Fuhrmann’s third

application for postconviction relief.

       AFFIRMED.